Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-11, 13-17, and 19-20 are pending for examination.
Claims 21-23 were cancelled in an amendment dated 03/18/2022.

Response to Arguments
Applicant’s arguments, see page 8, filed 03/18/2022, with respect to Claims 21-23 have been fully considered and the rejection of Claims 21-23 has been withdrawn due to the cancellation of the rejected claims.

Allowable Subject Matter
Claims 1-5, 7-11, 13-17, and 19-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1 and 13 were neither found through a search nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 13: “obtaining a plurality of initial waveforms and a plurality of noise waveforms, and obtaining, by superimposing the plurality of initial waveforms with the plurality of noise waveforms, the plurality of power-up testing waveforms”



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Xiong et al. (CN Patent Application Publication No. CN 104535912 A) teaches an oscillation wave partial discharge detection waveform generating method and device, the method comprises the following steps: obtaining the cable physical parameter input by the user, and obtaining the local wave waveform data; generating the same first queue and the second queue, and respectively defining a near end storage unit in the first queue and the second queue, a far end storage unit, a partial discharge point storage unit, a joint storage section and an attenuation storage section; respectively storing the same waveform data in the first queue and the second queue, and moving the waveform data stored in the first queue and the second queue through the preset queue moving rule; receiving the overflow waveform data of the first queue head or the second queue head overflow, and when the length of the overflow waveform data is greater than the preset length, the overflow waveform data to generate partial discharge detection waveform. The invention can effectively reduce the time and hardware cost needed by hardware mode simulation, so as to improve the simulation efficiency of the cable field detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114                    

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114